Citation Nr: 1639539	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased extraschedular rating for a thoracolumbar spine disability.  

2.  Entitlement to an initial compensable rating for a bilateral eye disability.   



WITNESS AT HEARING ON APPEAL
			
Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981 and from June 2006 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in April 2011.  A transcript of that hearing has been associated with the claims file. 

In May 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues of entitlement to an increased extraschedular rating for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's eye disability is manifested by active pathology involving vitreous floaters, but no other compensable symptomatology, including visual acuity or visual field loss.  


CONCLUSION OF LAW

The criteria for assignment of an initial 10 percent rating, but no higher, for the service-connected eye disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.77-4.84a, DC 6009 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in December 2007, which was sent prior to the May 2008 rating decision on appeal.  See 38 U.S.C.A. § 5103.  

Otherwise, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal, including by demonstrating the severity of his bilateral eye disability in terms conforming to the rating schedule.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the May 2015 Board remand directives.  Specifically, the Veteran was sent a letter in June 2015 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  He responded in July 2015 by submitting the pertinent records.  Next, a copy of a January 2008 VA examination was associated with the claims file.  Finally, the matter was readjudicated in an August 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a higher initial rating for a bilateral eye disability manifested by vitreous floaters and presbyopia.  The appeal period now before the Board begins in November 2007, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a noncompensable (zero percent) rating throughout the entire appeal period.  




A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31; see also Wingard v. Shinseki, 26 Vet. App. 334, 347 (2013), vacated and remanded sub nom. 779 F.3d 1354 (Fed. Cir. 2015).  

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 6099-6009 of 38 C.F.R. § 4.84a (as in effect prior to December 10, 2008).  

The diagnostic code ending in __99 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. § 4.79.  See 38 C.F.R. § 4.27; Copeland v.  McDonald, 27 Vet. App. 333, 337 (2015).  When an unlisted condition is encountered, a disability must be rated by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The relevant diagnostic criteria have been amended during the period of appellate review.  As in effect prior to December 10, 2008, the rating schedule was set forth as follows:




6009 Eye, injury of, unhealed:
The above disabilities, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. Minimum rating during active pathology
10

Ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists. Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction. Snellen's test type or its equivalent will be used. Mydriatics should be routine, except when contraindicated. Funduscopic and ophthalmological findings must be recorded. The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye. When such a difference exists, close attention will be given to the likelihood of congenital origin in mere refractive error.  38 C.F.R. § 4.75 (2007).

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. The usual perimetric methods will be employed, using a standard perimeter and 3 mm. white test object. At least 16 meridians 221/2 degrees apart will be charted for each eye.  The charts will be made a part of the report of examination. Not less than 2 recordings, and when possible, 3 will be made. The minimum limit for this function is established as a concentric central contraction of the visual field to 5°. This type of contraction of the visual field reduces the visual efficiency to zero. Where available the examination for form field should be supplemented, when indicated, by the use of tangent screen or campimeter. This last test is especially valuable in detection of scotoma.  38 C.F.R. § 4.76 (2007).

In applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance. That is, a person who can read at 20/100 (6/30) but who cannot at 20/70 (6/21), should be rated as seeing at 20/100 (6/30).  38 C.F.R. § 4.83 (2007).  

Where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 4.84.  

The applicable rating schedule was amended effective from December 10, 2008.  Because the Veteran's instant claim was pending on that date and because the new criteria do not appear to be more liberal, the rating criteria in effect prior to December 10, 2008, are for application in his case.  See Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543 (Nov. 10, 2008).  


C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's eye disability picture more nearly approximates the rating criteria for a 10 percent disability rating, but not higher, throughout the appeal period.  The reasons for this decision follow.

The record shows that the disability is not manifested by pain, rest-requirements, or episodic incapacity.  VA examinations in January 2008, March 2009, March 2011, and July 2014, together with a private evaluation in June 2015, affirmatively show the absence of such symptomatology.  

There has been some question as to whether the disability involves a compensable impairment of visual acuity or field loss.  

With regard to visual acuity, the record shows that the Veteran wears glasses to correct a visual acuity defect.  The evidence, beginning with a March 2007 military eye examination, establishes that this is a result of presbyopia.  However, the Veteran's best corrected visual acuity in both eyes was 20/20 in January 2008 and March 2009.  The best corrected visual acuity upon VA examination in March 2011 was 20/25 in the right eye and 20/30 in the left eye.  The examiner explained that in comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The Veteran's best corrected visual acuity upon VA examination in July 2014 was 20/40 or better in both eyes.  His visual acuity upon private eye evaluation in March 2015 was 20/20 in the right eye and 20/25 in the left eye.  Because visual acuity was 20/40 or better in both eyes at all evaluations, a compensable disability rating is not for assignment.  See 38 C.F.R. § 4.84a, DC 6079 (2007).

With regard to field loss, the VA examinations in January 2008 and March 2009, together with the March 2015 private evaluation, show that there was no visual field loss.  A VA examiner in March 2011 found "severely constricted visual fields in both eyes that seem out of proportion to optic nerve head appearance."  The examiner recommended further testing, but when this was ordered and scheduled, the Veteran "refused to go to the appointment and would not show even though it was scheduled."  Because the VA examiner determined that further testing was necessary, but the Veteran failed to cooperate, the March 2011 finding of a severely constructed visual field, particularly in light of the examiner's assessment that this finding was out of proportion to the clinical findings, does not provide a credible basis for assigning a higher disability rating on the basis of visual field loss.  See 38 C.F.R. § 3.665 (2015); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   

The Veteran himself testified at the Board hearing that his disability makes him "miss things," such as not seeing a couple of motor cycles coming while driving.  Board Hr'g Tr. 12.  He also testified that his medical records state that the floaters are severe enough at times to block his vision.  Board Hr'g Tr. 24.  He described it as "it's kind of like looking through a fog ... especially my periphery part of it."  Board Hr'g Tr. 12.  He also testified that when there are things on the side, "it's kind of blocked."  Board Hr'g Tr. 11.  

It is generally within the competence of a non-expert to identify and observe the effect of a disability under the ordinary conditions of daily life.  Moreover, the Veteran's eye condition manifests with some symptoms readily observable by a lay person, such as blurred vision and visual field defect.  Accordingly, his testimony is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, he has given contradictory testimony regarding his symptomatology.  For instance, on a May 2010 military Report of Medical Examination, the Veteran denied having any eye disorder or symptomatology where he was asked to affirmatively report all such symptoms.  See, e.g., AZ, 731 F.3d at 1315-16, 1317-18.  This inconsistency does not appear to represent a change in disability level at certain points in time.  

This inconsistency, combined with the private and VA evaluations, which collectively show the absence of any visual field defect, call into question the accuracy of his reports of a visual field defect.  In this regard, the rating schedule specifically requires specific testing and precise measures of visual acuity "when practicable, to be based only on examination by specialists."  38 C.F.R. §§ 4.75, 4.76 (2007).   Although the Veteran testified at the Board hearing that he had training as a Registered Nurse (Board Hr'g Tr. 16), it does not appear that he has a background in ophthalmologic medicine, or a related field, such that he can be recognized as having the medical expertise needed to make such medical findings.  

Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a competent or credible basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

In light of the absence of a compensable disability level for visual acuity or visual field defect, a compensable rating may not be assigned.  The Board has carefully considered the argument made at the Board hearing that the diagnostic criteria specifically provide for a rating from 10 to 100 percent.  Board Hr'g Tr. 23.  This would mean, according to the argument, that a rating lower than 10 percent cannot be assigned.  The Board observes, however, that the rating schedule specifically states that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  Accordingly here, a noncompensable rating is for assignment absent compensable symptomatology.  

This notwithstanding, the rating criteria also provide for a minimum 10 percent rating during active pathology.  See 38 C.F.R. § 4.84a, DC 6009 (2007).  Here, the Veteran's floaters involve active pathology as they are still present and observable upon ophthalmologic evaluation.  Thus, an additional rating of 10 percent is to be combined with the zero percent rating, which result in a combined 10 percent rating.  See id.; 38 C.F.R. § 4.25.

The Board has considered whether any alternative diagnostic code might result in a higher rating.  Where, however, the Veteran's condition is without a compensable loss of visual acuity or visual field, and absent any other pathology in the eye, a higher rating is not available under any potentially alternative diagnostic code.  See 38 C.F.R. § 4.84a, DCs 600-6008, 6010-6035 (2007).  

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with a 10 percent disability level, but not higher, throughout the period of appellate review.  This is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than November 2007, which is the effective date for the award of service connection in this case.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)); See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.


D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *8 (Vet. App. Feb. 26, 2016)

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.


(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  As indicated, the Veteran's disability involves vitreous floaters and presbyopia manifested by a decrease in visual acuity and a subjective feeling of visual field loss.  These symptoms are specifically contemplated by the rating schedule.  See 38 C.F.R. § 4.84a, DC 6009 (2007).  Aside from these symptoms, private neurologic evaluations in June 2008, August 2009, and September 2009, show complaints of light sensitivity.  While this symptomatology is not expressly contemplated in the rating schedule, there is no indication that it causes an exceptional or unusual degree of impairment not contemplated by the rating schedule.  There is also no other related factors such as marked interference with employment or frequent periods of hospitalization.  The Veteran testified at his Board hearing that he has special glasses that he wears.  Board Hr'g Tr. 13.  This is not, however, considered an exceptional or unusual disability picture for an eye condition.  

In short, there is nothing exceptional or unusual about the Veteran's eye disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Board notes that the Veteran is service-connected for disabilities other than his eye disability.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

An initial 10 percent disability rating, but no higher, for the service-connected eye disability is granted. 


REMAND

The issue of entitlement to an extraschedular rating for the thoracolumbar spine disability must be remanded because there was not substantial compliance with the Board's May 2015 remand directives.

Specifically, the Board directed the AOJ to refer the issue to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  

The Board explained that as recent as February 2011, the Veteran had made assertions that his low back disability negatively impacted his work as a registered nurse.  He could not tolerate the prolonged standing, bending, or pulling involved in patient care, and he missed days at work as a result of his disability.  He also reduced his work to part-time.  See February 2011 VA Examination and April 2011 hearing testimony.  Although pain, flare-ups, and limited motion are contemplated in the schedular rating, his statements regarding the impact of his employment provide evidence suggesting that the schedular rating may be inadequate and that there may be marked interference with employment. 

Upon remand, the matter was not referred to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1), as directed by the Board. 

Thus, there was not substantial compliance with the Board's remand directives, and the matter must be remanded once more.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of an increased rating for the Veteran's thoracolumbar spine disability to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1). 

2.  Then readjudicate the claim to consider all additional evidence added to the record.  If any claim continues to be denied, send the Veteran a supplemental statement of the case and allow him time to respond before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


